Case 1:20-cv-00302-MAC-ZJH Document 29 Filed 08/19/21 Page 1 of 2 PageID #: 72




 UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


STEVEN GRASTY,                                  §
                                                §
                Plaintiff,                      §
                                                §
versus                                          §    CIVIL ACTION NO. 1:20-CV-302
                                                §
MICHAEL UPSHAW, et al.,                         §
                                                §
                Defendants.                     §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Steven Grasty, a prisoner confined at the Bell Unit of the Texas Department of

Criminal Justice, Correctional Institutions Division, proceeding pro se, brought this civil rights

action against Michael Upshaw and Pat Peebles.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing the action without prejudice pursuant to Federal Rule

of Civil Procedure 41(b).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.
Case 1:20-cv-00302-MAC-ZJH Document 29 Filed 08/19/21 Page 2 of 2 PageID #: 73




                                          ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge (#25) is ADOPTED. A final judgment will be

entered in this case in accordance with the magistrate judge’s recommendation.


        SIGNED at Beaumont, Texas, this 19th day of August, 2021.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE




                                              2
